11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Amer-Consolidated Roofing, Inc.              * From the County Court at Law
d/b/a Top Wall Construction,                   of Taylor County
                                               Trial Court No. 22,909.

Vs. No. 11-17-00255-CV                       * August 30, 2019

Key City Veterinary Clinic, Inc.,            * Memorandum Opinion by Stretcher, J.
                                               (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J., sitting
                                               by assignment)
                                               (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed. The costs
incurred by reason of this appeal are taxed against Amer-Consolidated
Roofing, Inc. d/b/a Top Wall Construction.